DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “said supports” there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellano (US 5,891,092).
With regard to claim 1, Castellano teaches a needle and syringe system, comprising: a syringe barrel (Figs. 1 and 3 member 12); 5a plunger rod having a plunger head that can reciprocally move within said syringe barrel (Figs. 1 and 3 member 14); a needle base (Fig. 3 member 20) affixed to said syringe barrel, said needle base having a first end that extends into said syringe barrel and a distal second end that 10extends beyond said syringe barrel (Fig. 3 proximal end of 22 extends into the barrel, distal end at 64 is beyond the barrel), wherein a cavity is formed in said needle base that is accessible from within said syringe barrel and through slots formed in said needle base between said first end and said second end (Figs. 3 and 7 cavity area below 66 and extending around 22 within 30, slots 70, Col. 6 lines 38-50); 15supports that extend through said slots from within said cavity (Figs. 3, 5, and 6 portions of 54 below/proximal to 60); a protective cover that surrounds said needle base and contacts said supports (Figs. 3 and 6 distal cone of 24 and portions of 54 above/distal to 60); wherein when said plunger rod is advanced in 20said syringe barrel, said plunger head advances said supports in said cavity and said supports move said protective cover from a first position to a second position (see transition from Fig. 3-5).
With regard to claim 2, see Fig. 5 needle 26.
With regard to claim 3, activation ring is taken as 60 (Figs. 3, 5, and 6).
With regard to claim 4, see Figs. 3-5 member 18.

With regard to claim 6, see Fig. 5 members 60 are taken as protrusions of the cover, two of members 70 are taken as slots the other two members 70 are taken as depressions in the needle base (Figs. 3 and 7) which are engaged by 60 via 60 being against the face of the base in the retention position.
With regard to claims 7 and 8, see Fig. 3 post 22, needle 26.
With regard to claim 9, Castellano teaches a needle and syringe system, comprising: a syringe barrel (Figs. 1 and 3 lower portion of member 12 surrounding 34 below portion 30); a plunger rod having a plunger head that can 15reciprocally move within said syringe barrel (Figs. 1 and 3 member 14); a needle base affixed to said syringe barrel, said needle base having a first end and a second end at opposite points along a central axis (Fig. 3 members 20 and 30), wherein a cavity is formed in said needle base and a post 20extends through said cavity, wherein said cavity is accessible from said first end of said needle base and both said cavity and said post are concentric with said central axis (Figs. 3 and 7 cavity within 30, post 22); 17a needle that extends into said needle base along said central axis, wherein said needle extends through said post and is open at said first end of said needle base (Fig. 3 member 26); 5a spacer that is displaced into said cavity within said needle base as said plunger head is advanced in said syringe barrel (Figs. 3 and 6 spacer 18); and a protective cover disposed about said needle base, wherein said spacer moves said protective cover 10between a first position and a second position as said spacer is displaced 
With regard to claim 10, see Figs. 3 and 7, slots 70, Col. 6 lines 38-50.
With regard to claim 11, see Figs. 3 and 6 supports 54.
With regard to claim 12, see transition from Figs. 3-5.
With regard to claim 13, activation ring is taken as 54 and supports are taken as 60 (Figs. 3 and 6).
With regard to claim 14, see transition from Figs. 3-5.
With regard to claim 15, see Fig. 3, length of the cavity is taken generally as the interior length of 30, the activation ring is considered as the portion of 54 within 30 and the length of this plus the length of 18 equals the length of the cavity.
With regard to claim 16, see Fig. 5 members 60 are taken as protrusions of the cover, needle base has depressions 70 (Figs. 3 and 7) which are engaged by 60 via 60 being against the face of the base in the retention position.
With regard to claim 17, Castellano teaches a needle and syringe system, comprising: 19a syringe barrel (Figs. 1 and 3 lower portion of member 12 surrounding 34 below portion 30); a plunger rod having a plunger head that can reciprocally move within said syringe barrel (Figs. 1 and 3 member 14); a slotted needle base affixed to said syringe 5barrel, said slotted needle base having slots (Figs. 3 and 7 members 20 and 30, slots 70, Col. 6 lines 38-50), a first end that faces said syringe barrel and a distal second end that faces away from said syringe barrel (Fig. 3 proximal end is taken to face the barrel distal end is taken to face away from the barrel), wherein a cavity is formed in said needle base that is accessible from within said syringe barrel (Fig. 3 cavity within 30); 10supports that extend through said slots from within said cavity (Figs. 3, 5, and 
With regard to claim 18, see Fig. 5 needle 26.
With regard to claim 19, activation ring is taken as 60 (Figs. 3 and 6).
With regard to claim 20, see Figs. 3-5 member 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783